ORDER
Per Curiam
The Circuit Court of Clay County entered judgment in favor of Respondent William Rogers in his unlawful detainer action against Appellant Michael Cornett. Cornett appeals. He argues that the judg*153ment must be reversed, and the case remanded for a new trial, because the circuit court erroneously rejected his demand for a jury trial on the ground that it was untimely. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).